I115th CONGRESS1st SessionH. R. 942IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Connolly (for himself and Mr. McKinley) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo extend the right of appeal to the Merit Systems Protection Board to certain employees of the United States Postal Service. 
1.Short title This Act may be cited as the Postal Employee Appeal Rights Amendments Act. 2.Right of appeal to Merit Systems Protection BoardSection 1005(a)(4)(A)(ii)(I) of title 39, United States Code, is amended to read as follows:

(I)is an officer or employee of the Postal Service who— (aa)is not represented by a bargaining representative recognized under section 1203; and
(bb)is in a supervisory, professional, technical, clerical, administrative, or managerial position covered by the Executive and Administrative Schedule; and. 